J-S14014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                  Appellee             :
                                       :
            v.                         :
                                       :
LINWOOD CHESTER COPELAND               :
                                       :
                  Appellant            :        No. 1297 MDA 2016

                 Appeal from the PCRA Order July 19, 2016
             In the Court of Common Pleas of Dauphin County
           Criminal Division at No(s): CP-22-CR-0005742-2012


BEFORE: GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED MARCH 15, 2017

     Appellant, Linwood Chester Copeland, appeals pro se from the order

entered in the Dauphin County Court of Common Peas, which dismissed his

second petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. On June 10, 2013, Appellant entered a negotiated

guilty plea to indecent assault (victim less than 13 years of age), unlawful

contact with a minor, and corruption of minors.         The court sentenced

Appellant that day in accordance with the plea bargain, to an aggregate

term of 5-10 years’ imprisonment plus two years’ probation. Appellant did

not pursue direct review. On December 4, 2013, Appellant timely filed a pro

se PCRA petition. The court appointed counsel on December 12, 2013. On

January 24, 2014, counsel filed a petition to withdraw and “no-merit” letter


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14014-17


per Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). The

court issued appropriate notice per Pa.R.Crim.P. 907 on February 3, 2014,

and granted counsel’s petition to withdraw. Appellant responded pro se on

February 21, 2014, and the court denied PCRA relief on March 4, 2014. On

October 23, 2014, this Court affirmed the denial of PCRA relief.          See

Commonwealth v. Copeland, 108 A.3d 121 (Pa.Super. 2014).

      Appellant filed the current pro se second PCRA petition on April 27,

2016, seeking relief under Alleyne v. United States, ___ U.S. ___, 133
S. Ct. 2151, 186 L. Ed. 2d 314 (2013). On June 6, 2016, the court issued Rule

907 notice; Appellant responded pro se on June 13, 2016.          On July 19,

2016, the court denied PCRA relief. Appellant timely filed a pro se notice of

appeal on July 27, 2016. On August 8, 2016, the court ordered Appellant to

file a concise statement per Pa.R.A.P. 1925(b); Appellant timely complied.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).    A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The


                                     -2-
J-S14014-17


statutory   exceptions    to   the   PCRA    time-bar   allow   for   very   limited

circumstances under which the late filing of a petition will be excused; a

petitioner asserting a timeliness exception must file a petition within 60 days

of when the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant’s judgment of sentence became final on July 10,

2013, upon expiration of the time to file a direct appeal with this Court. See

Pa.R.A.P. 903. Appellant filed the current PCRA petition on April 27, 2016,

which is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1). Appellant now

attempts to invoke the “new constitutional right” exception to the statutory

time-bar per Section 9545(b)(1)(iii), insisting Alleyne and its progeny

declared unconstitutional the mandatory minimum sentencing statute under

which Appellant was allegedly sentenced.        Nevertheless, the court did not

impose a mandatory minimum sentence here so Alleyne would not apply in

any event. Accordingly, we affirm the denial of PCRA relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2017




                                       -3-